                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                    GREENEVILLE DIVISION

      UNITED STATES OF AMERICA,                      )
                                                     )
                  Plaintiff,                         )               2:19-CR-00115-DCLC
                                                     )
           vs.                                       )
                                                     )
      MELVIN CHISM,                                  )
                                                     )
                  Defendant.                         )
                                                     )


                                               ORDER

          This matter is before the Court to consider the Report and Recommendations (R&R) of the

  United States Magistrate Judge dated April 21, 2021 [Doc. 86]. In the R&R the magistrate judge

  recommends that Defendant’s second motion to suppress [Doc. 46] be denied. The magistrate

  judge found that Defendant was not subjected to a strip search and therefore the search undertaken

  by officers was a lawful search incident to arrest. Defendant did not file any objections to the

  R&R.1

          After thoughtful consideration of the R&R, the Court finds that it properly analyzes the

  issues raised by Defendant in his motion to suppress. For the reasons set forth in the R&R, which

  are incorporated by reference herein, it is hereby ORDERED that the Report and

  Recommendation [Doc. 86] is ADOPTED and APPROVED, and that Defendant’s motion to

  suppress [Doc. 46] is DENIED.

          SO ORDERED:
                                                s/Clifton L. Corker
                                                United States District Judge



  1
         See Fed. R. Crim. P. 59(b)(2) (“Within 14 days after being served with a copy of the
  recommended disposition . . . a party may [file] specific written objections to the proposed findings
  and recommendations . . . Failure to object in accordance with this rule waives a party’s right to
  review.”); U.S. v. Walters, 638 F.2d 947, 950 (6th Cir. 1981) (“[A] party shall file objections [to
  an R&R] with the district court or else waive right to appeal.”).


Case 2:19-cr-00115-DCLC-CRW Document 93 Filed 05/10/21 Page 1 of 1 PageID #: 370
